Tomskins, J.,
delivered the opinion of the Court.
Logan brought an action against Bettis, for a malicious prosecution. A second count, for words spoken, was added. Judgment was given for the plaintiff on a plea of not guilty; and to reverse this judgment, the defendant prosecutes his writ of error. Several points were made, none of which, in the opinion of the Court, is it necessary to notice here. A -nolle prose gui had been entered on the second count, so that the judgment was given on the first count. This count is so wholly defective, that, in the opinion of this Court, no judgment can be given on it.
The judgment is, therefore, reversed.